Title: From Thomas Jefferson to United States Congress, 25 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives  
                        of the United States 
                     
                  
                  I now lay before Congress a statement of the militia of the United States according to the latest returns, recieved by the department of War. from the State of Delaware alone no return has been ever made.
                  
                     Th: Jefferson 
                     
                     Mar. 25. 1808.
                  
               